DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cabanillas (2006/0033587) in view of Jessie (2005/0068146).
-Regarding claim 1, Cabanillas teaches a tunable transformer (see figure 5, and [0032, 0033, 0052-0054]), configurable of comprising: 
a first transformer coil (510); 
a second transformer coil (530) inductively coupled to the first transformer coil, the second transformer coil coupled to radio frequency (RF) circuitry (comprising a capacitor (534) and an associated switch (536) being closed) to yield different respective inductance values (comprising a combination of an inductance (L2) and  a “mutual inductance M”, [0033]) when the second transformer inductively couples only to the first transformer, or to both of the first transformer coil and a third transformer coil (520), and 

Cabanillas does not teach whether the second transformer coil has a plurality of taps, with different tap pairs within the plurality of taps being selectively coupled to the radio frequency (RF) circuitry to yield different respective inductance values, as claimed.
However, Cabanillas teaches that the second transformer coil is an inductor having the inductance (L3) (see figure 5, and [0033]).
On the other hand, in analogous art, Jessie teaches that an inductor can be implemented as a variable inductor having a plurality of taps, wherein the plurality of taps (see figure 5) comprise a primary tap (512) and secondary taps (520, 530), and wherein the plurality of taps  forms different tap pairs, of which each different tap pair comprises the primary tap and a secondary tap, wherein different tap pairs within the plurality of taps is selectively selected, by the variable inductor via switches (524, 534), to yield different respective inductance values, (see figure 5 and [0046-0049]).
For an application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Cabanillas, in view of Jessie, in such a way that the second transformer coil would be implemented as a variable inductor having a plurality of taps, wherein the plurality of taps comprise a primary tap  and secondary taps, wherein the plurality of taps  forms different tap pairs, of which each different tap pair comprises the primary tap and a secondary tap, wherein different tap pairs 
-Regarding claim 4, Cabanillas in view of Jessie teaches that first transformer coil, the second transformer coil, and the third transformer coil are configurable to be formed as planar coils (see (810, 820, 830) of figure 8, and [0065] of Cabanillas, and figure 5 of Jessie), and on a common integrated circuit (“IC”, [0029] of Cabanillas), (considered here equivalent with the limitation “common die”).
-Regarding claim 9, Cabanillas teaches that the first transformer coil is coupled to an oscillator circuit (comprising (110) (see figure 1, and [0030-0032]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cabanillas in view of Jessie, and further in view of Nishimura et al (2009/0179890).
-Regarding claim 2, Cabanillas in view of Jessie does not teach whether the variable capacitance associated with the third transformer coil has a capacitance that is varied based upon an electronic control signal, as claimed.
However, Cabanillas in view of Jessie teaches that the variable capacitance associated with the third transformer coil has a capacitance that is varied, by being based on an open/close control on the controlled switches (526)s, (see figure 5 of Cabanillas).

For further application, since Cabanilla in view of Jessie does not teach in detail on how each one of the controlled switches is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Cabanillas in view of Jessie, as taught by Nishimura et al, in such a way that each one of the controlled switches would be implemented as a switch being on/off-controlled by a control signal to open or close, so that the controlled switches would be obtained, as required and expected in the third transformer coil.
With the implementation, Cabanillas in view of Jessie and Nishimura et al, teaches that the variable capacitance associated with the third transformer coil has a capacitance that is varied based upon an electronic control signal (being at least one of the control signals).
-Regarding claim 3, as applied to claims 1 and 2 set forth above and herein incorporated, Cabanillas in view of Jessie  and Nishimura et al  teaches that the variable capacitance associated with the third transformer coil includes a capacitor bank (comprising capacitors (524)s and controlled switches (526)s (see figure 5 of Cabanillas))  having a capacitance that is varied based upon the electronic control signal, and wherein at least one switch of the controlled switches included in the electronically-controlled capacitor bank is selectively closed to couple the third transformer coil to the first transformer coil and the second transformer coil.
Allowable Subject Matter
Claims 11-24 are allowed.
Claims 5-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/PHUONG PHU/
Primary Examiner
Art Unit 2632